DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the cable end comprising an upper portion comprising a succession of skirts,…and an electrically insulating layer disposed…at the upper portion" as now cited in claim 1.  Claims 2-16 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dejean (4757159) in view of Levchick et al. (2015/0004343) and Tai et al. (9321912).

    PNG
    media_image1.png
    757
    530
    media_image1.png
    Greyscale

 	Dejean discloses a cable end (Fig. 1), the cable end comprising an upper portion comprising a succession of skirts (40), a lower portion, and an electrically insulating layer (24) disposed at the lower portion and/or the upper portion, the insulating layer being obtained from a composition comprising: a polymer matrix and a metal hydroxide as a metallic filler (col. 3, lines 33-37).  Dejean also discloses the cable end being configured for electric power transmission (re claim 16).
 	Dejean does not disclose the matrix being constituted by one or more synthetic rubbers; the metal hydroxide being present in the composition in a manner such that the parts by weight (pbw) of metal hydroxide is greater than the pbw of polymer matrix per hundred pbw of the composition; a coupling agent between the polymer matrix and the metal hydroxide; and a plasticizer (re claim 1). 
 	Levchick et al. discloses a cable end ([0002]), the cable end comprising an electrically insulating layer obtained from a composition comprising: a polymer matrix which is constituted by one or more synthetic rubbers ([0020]); a metal hydroxide as a metallic filler, the metal hydroxide being present in the composition in a manner such that the parts by weight (pbw) of metal hydroxide is greater than the pbw of polymer matrix per hundred pbw of the composition ([0023] and [0026], polymer matrix 30-50 wt% and metal hydroxide 30-60 wt%); and a coupling agent ([0025], silane coupling agent) between the polymer matrix and the metal hydroxide) (re claim 1).  Levchick et al. also discloses that the composition comprises between 30-35 pbw of the polymer matrix per 100 pbw of the composition ([0023]) (re claims 2-3); the polymer matrix is constituted by EPDM or EPR ([0020]) (re claim 4); the composition comprises between 45-55 pbw of the metal hydroxide per 100 pbw of the composition (re claims 7-8); the metal hydroxide is a natural or synthetic aluminum hydroxide ([0024]) (re claim 9); the coupling agent is silane-based ([0025]) (re claim 12); and a method comprises the step of mixing the composition and extruding or molding the composition mixed thereby in order to produce said layer (re claim 15).
 	It would have been obvious to one skilled in the art to mix and extrude or mold the composition as taught by Levchick et al. to form an insulating layer and to use said insulating layer for the insulating layer of Dejean to provide the cable end with flame retardant properties.  
 	Dejean and Levchick et al. do not disclose the composition comprising a plasticizer (re claim 1).  Tai et al. discloses a composition comprising a plasticizer which is a silicone oil (re claims 13-14).  It would have been obvious to one skilled in the art to include a silicone oil in the composition (of Levchick et al.) in the modified insulating layer of Dejean as a processing aid as taught by Tai et al.

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dejean in view of Levchick et al. and Tai et al. as applied to claim 4 above, and further in view of Oulie et al. (2007/0255011).
 	Oulie et al. discloses an EPDM, wherein the EPDM comprises between 15 and 85 pbw of ethylene motifs per 100 pbw of the EPDM and 2-15 pbw of diene motifs per 100 pbw of the EPDM (see claim 5, of Oulie et al.)  It would have been obvious to one skilled in the art to use an EPDM having between 15 and 85 pbw of ethylene motifs and 2-15 pbw of diene motifs per 100 pbw of the EPDM, as taught by Oulie et al., for the EPDM (of Levchick et al.) in the modified insulating layer of Dejean to meet the specific use of the resulting composition.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dejean in view of Levchick et al. and Tai et al. as applied to claim 1 above, and further in view of Bates (2014/0166339).
 	Bates discloses a composition comprising a coupling agent (silaned-based, [0025]), wherein the composition comprises between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition.  It would have been obvious that depending on the specific use of the resulting composition, one skilled in the art would use an amount between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition, as taught by Bates, in the modified insulating layer of Dejean.

Response to Arguments
9.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Dejean does not teach or suggest an electrically insulating layer as recited in claim 1.  Examiner agrees that Dejean does not teach or suggest an electrically insulating layer as recited in claim 1.  However, the combination of Dejean, Levchick et al., and Tai et al. does teach an electrically insulating layer as recited in claim 1.  Specifically, layer 24 of Dejean is an electrically insulating layer.  Dejean, however, does not disclose layer 	24 being obtained from a composition as recited in claim 1.  Combination of Levchick et al. and Tai et al. teaches the composition as cited in claim 1.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847